
	
		III
		111th CONGRESS
		2d Session
		S. RES. 602
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2010
			Mr. Cardin (for himself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of National Infant Mortality Awareness Month 2010.
	
	
		Whereas infant mortality refers to the death
			 of a baby before the baby's first birthday;
		Whereas the United States ranks 29th among industrialized
			 countries in the rate of infant mortality;
		Whereas premature birth, low birth weight, and shorter
			 gestation periods account for more than 60 percent of infant deaths in the
			 United States;
		Whereas high rates of infant mortality are especially
			 prevalent in communities with large minority populations, high rates of
			 unemployment and poverty, and limited access to safe housing and medical
			 providers;
		Whereas premature birth is a leading cause of infant
			 mortality and, according to the Institute of Medicine of the National
			 Academies, costs the United States more than $26,000,000,000 annually;
		Whereas infant mortality can be substantially reduced
			 through community-based services such as outreach, home visitation, case
			 management, health education, and interconceptional care;
		Whereas support for community-based programs to reduce
			 infant mortality can result in lower future spending on medical interventions,
			 special education, and other social services that may be needed for infants and
			 children who are born with a low birth weight;
		Whereas the Department of Health and Human Services,
			 through the Office of Minority Health, has implemented the A Healthy
			 Baby Begins With You campaign;
		Whereas the Maternal and Child Health Bureau of the Health
			 Resources and Services Administration has provided national leadership on the
			 issue of infant mortality;
		Whereas public awareness and education campaigns on infant
			 mortality are held during the month of September each year; and
		Whereas September 2010 has been designated as
			 National Infant Mortality Awareness Month: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of National Infant Mortality Awareness Month 2010;
			(2)supports efforts
			 to educate people in the United States about infant mortality and the
			 contributing factors to infant mortality;
			(3)supports efforts
			 to reduce infant deaths, low birth weight, pre-term births, and disparities in
			 perinatal outcomes;
			(4)recognizes the
			 critical importance of including efforts to reduce infant mortality and the
			 contributing factors to infant mortality as part of prevention and wellness
			 strategies; and
			(5)calls upon the
			 people of the United States to observe National Infant Mortality Awareness
			 Month with appropriate programs and activities.
			
